Case: 2:13-md-02433-EAS-EPD Doc #: 5231 Filed: 06/18/19 Page: 1 of 5 PAGEID #: 126424

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

This document relates to: ALL POST-SETTLEMENT CASES

DISPOSITIVE MOTIONS ORDER NO. 30
Inapplicability of the Ohio Tort Reform Act to Post-Settlement Cases

This matter is before the Court on Plaintiffs’ Motion for Clarification Regarding the
dnapplicability of the Ohio Tort Reform Act to Plaintiffs’ Claims (ECF No. 5204), Defendants’
Memorandum in Opposition (ECF No. 5210), and Plaintiffs’ Reply Brief (ECF No. 521 8). In
accordance with this Opinion and Order, the Court GRANTS IN PART Plaintiffs’ Motion.

1

On April 9, 2013, the Judicial Panel on Multidistrict Litigation (“JPML”) centralized
before this Court the cases that make up this multidistrict litigation (“MDL”), all of which are a
subset of cases that originated in Leach v. E. I. Du Pont de Nemours & Co., No. 01-C-608 (Ww.
Va. Cir. Ct. Wood County Aug. 31, 2001) (“Leach Case”). The Leach Case was brought by a
group of approximately 80,000 individuals (“Leach Class”) who alleged a variety of claims
related to DuPont’s contamination of their drinking water with the chemical C-8, which is a

synthetic perfluorinated carboxylic acid and fluorosurfactant also known as perfluorooctoanoic
Case: 2:13-md-02433-EAS-EPD Doc #: 5231 Filed: 06/18/19 Page: 2 of 5 PAGEID #: 126425

acid or ammonium perfluorooctanoate. For decades DuPont discharged C-8 into the water
surrounding its Washington Works Plant near Parkersburg, West Virginia.

The Leach Class consisted of those individuals who for at least one year prior to
December 4, 2004, had “consumed drinking water containing .05 ppb or greater of C-8
attributable to releases from Washington Works.” (Class Notice at 1-2; ECF No. 820-11;
Settlement Agreement § 2.1.1, ECF No. 820-8.) The Leach Case settled with the parties
executing a contractual agreement, the Leach Settlement Agreement, wherein the parties
fashioned a procedure to determine whether the Leach Class would be permitted to file actions
against DuPont based on any of the human diseases they believed had been caused by their
exposure to C-8 discharged from DuPont’s Washington Works plant. The procedure established
a Science Panel to study human disease among the Leach Class.

In 2012, the Science Panel delivered Probable Link Findings for six human diseases
(“Linked Diseases”), which means that for that Leach Class member it is more likely than not
that there is a link between his or her exposure to C-8 (i.¢., drinking water containing at least .05
ppb of C-8 for at least one year prior to December 4, 2004) and his or her Linked Disease. The
Science Panel delivered No Probable Link Findings for the remaining 40-plus diseases the Leach
Class believed were caused by their ingestion of the C-8 discharged by DuPont. The members of
the Leach Class who received a No Probable Link Finding were prohibited from filing a personal
injury action against DuPont as a result of the Leach Settlement Agreement, regardless of
whether any other study or expert disagreed with the Science Panel.

Out of the 80,000-member Leach Class, only 3,542 individuals alleged that they suffered
from a Linked Disease. In the Leach Settlement Agreement, DuPont contractually agreed as to

any Linked Disease it would not contest whether C-8 is capable of causing the disease in that
Case: 2:13-md-02433-EAS-EPD Doc #: 5231 Filed: 06/18/19 Page: 3 of 5 PAGEID #: 126426

particular class member (general causation). DuPont retained the right to contest whether C-8
actually caused the Linked Disease in that particular class member (specific causation).

For the next three years, the Court managed this MDL including trying to verdict three
cases. On February 14, 2017, in the middle of the fourth month-long trial, the parties informed
the Court that they had reached in principle a global settlement of the remaining 3,500-plus cases
(“Pre-Settlement Cases”). Since the global settlement, nearly 50 additional cases have been filed
by members of the Leach Class who all have alleged either kidney or testicular cancer, two
Linked Diseases. (“Post-Settlement Cases”).

Once the Post-Settlement Cases began to be filed, DuPont moved the JPML “to vacate
[its] orders that conditionally transferred” these actions “for inclusion in MDL No. 2433.” (First
Post-Settlement Cases Transfer Order, ECF No. 5130.) The JPML denied DuPont’s request and
indicated that these Post-Settlement Cases would be centralized in MDL No. 2433 that is
pending before this Court. The Post-Settlement Cases were then centralized in this MDL by way
of conditional transfer orders from the JPML or via direct filing and this Court’s Local Rules on
related cases pursuant to Pretrial Order No. 1. (ECF Nos. 2, 5130, 5199, 5203.)

The parties now direct their motions to the Post-Settlement Cases, which are all a part of
this MDL. The first Post-Settlement Case selected for trial is a DuPont choice, Angela and
Teddy Swariz v. E. I, du Pont de Nemours and Company, et al., Case No. 2:18-cv-00136, which
will be tried on October 21, 2019. (Case Management Order No. 26, Swartz Pretrial and Trial
Schedule, ECF No. 5185.) In that case, DuPont has filed a Motion to Apply the Ohio Tort
Reform Act, or in the Alternative, for Certification to the Ohio Supreme Court. (Swartz Docket,
ECF No. 24.) The Court will issue a separate decision on that motion. However, the Court will

consider both parties’ briefings filed on that motion and those filed in Plaintiffs Motion for
Case: 2:13-md-02433-EAS-EPD Doc #: 5231 Filed: 06/18/19 Page: 4 of 5 PAGEID #: 126427

Clarification Regarding the Inapplicability of the Ohio Tort Reform Act to Plaintiffs’ Claims
because both are directed at the same issue.
ii.

Under the Ohio Tort Reform Act of 2004, effective April 7, 2005, the Ohio Revised Code
was amended to, inter alia, cap the amount of noneconomic damages recoverable in tort actions
and to cap the amount of punitive damages. Ohio Rev. Code §§ 2315.1-21. Plaintiffs move this
Court to clarify that it will apply its previous decisions regarding the Ohio Tort Reform Act, an
issue that this Court has considered several times during the pendency of this MDL, and that
DuPont appealed to the United States Court of Appeals for the Sixth Circuit. (See Dispositive
Motions Order Nos. (“DMO”) 10, Order on Application of Ohio Tort Reform Act, ECF No.
4215; DMO 12, Order on Defendant’s Motion for Judgment as a Matter of Law or, Alternatively,
for a New Trial and Remittitur, ECF No. 4306; DMO 18, Order on DuPont’s Motion for an
Order to Apply Ohio Tort Reform Act, ECF No. 4597; DMO 23, Order on DuPont’s Motion for
an Order to Apply Ohio Tort Reform Act, ECF No. 4931; DMO 29, Order on DuPont’s Motion
for an Order to Apply Ohio Tort Reform Act, ECF No. 5007.)

In Plaintiffs Motion for Clarification Regarding the Inapplicability of the Ohio Tort
Reform Act to Plaintiffs’ Claims, Plaintiffs ask this Court to rule consistently with the prior
decisions. The Court indeed intends to stay consistent with its prior decisions, and therefore
GRANTS Plaintiffs’ request.

In addition to the parties’ arguments the Court addressed in the prior decisions, the

parties highlight other issues such as, for example, the impact of the Leach Settlement

 

' The parties entered into global settlement negotiations and DuPont withdrew the appeal that
had been pending for over one year before the Sixth Circuit issued its decision.

4
Case: 2:13-md-02433-EAS-EPD Doc #: 5231 Filed: 06/18/19 Page: 5 of 5 PAGEID #: 126428

Agreement on whether the Ohio Tort Reform Act may be applied to any Post-Settlement Case.
However, a decision indicating anything other than the Court intends to stay consistent with its
prior decisions on this issue is premature since the issues may never need to be addressed. That
is, if a jury finds in favor of Defendants, or a jury finds in favor of a plaintiff but awards damages
under the amount of the Tort Reform cap, this issue will be rendered moot. Thus, the Court
declines at this time to opine on any additional clarifications.
Ii.

For the reasons set forth above, and in accordance with this Opinion and Order, the Court

GRANTS IN PART Plaintiffs’ Motion for Clarification Regarding the Inapplicability of the

Ohio Tort Reform Act to Plaintiffs’ Claims. (ECF No. 5204.)

 

 

IT IS SO ORDERED.
( ~(7-2019 LNZ
DATE EDMUND\\. SARGUS, JR.
CHIE ED STATES DISTRICT JUDGE
